Title: Thomas Jefferson’s Memoranda to James Madison, [ca. 4–11 March 1809]
From: Jefferson, Thomas
To: Madison, James


            ca. 4–11 Mar. 1809 
          Memoranda for the President.
              Information having been recieved in October last that many intruders had settled on the lands of the Cherokees & Chickasaws; the letter from Genl Dearborn to Colo Meigs was written to have them ordered off, & to inform them they would be removed by military force in the spring if still on the lands. these orders remain still to be given, & they should go to the officer commanding at Highwassee. a very discreet officer should be selected. on the Cherokee lands,  Wafford’s settlement should not be disturbed as the Indians themselves expect to arrange that with us, & the exchange for lands beyond the Misipi will furnish a good opportunity.   from the lands claimed by of the Chickasaws all should be removed except those who settled on Doublehead’s reserve under titles from him; & they should be notified that those lands having been claimed by the Chickasaws as well as the Cherokees, we purchased only the Cherokee right with an exception of Doublehead’s reserve, which we did not guarantee to him, but left it as it stood under the claims of both nations; that consequently they are not under our protection. that whenever we purchase the Chickasaw right, all their titles under Doublehead will become void; as our laws do not permit individuals to purchase lands from the Indians: that they should therefore look out for themselves in time.
          
                At Detroit. Genl Dearborne & myself had concluded to purchase for the War-departmtfarm, near Detroit, now held by the Treasury office in satisfaction of a delinquency, provided it could be bought at it’s real value, supposed about 1000. or 1200. D. to  employ the dwelling house and appurtenances for a school for the instruction of the Indian boys & girls in reading Etc learning English & houshold & mechanical arts under the care of Pere Richard, to place in the farm house a farmer (a labourer) of proper character to cultivate the farm with the aid of the Indian lads for the support of the institution, and to place on the same land the blacksmith & carpenter, who would have Indian apprentices under them. the advantages of assembling the whole at one place are obvious. father Richard goes to France in the Mentor to procure an aid. if, when he brings him, he could exchange him with Bishop Carroll for an American, it would be infinitely more desirable.
        